Citation Nr: 0943580	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  01-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1972 to 
November 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 decision of the RO that, 
in pertinent part, declined to reopen a claim for service 
connection for paranoid schizophrenia on the basis that new 
and material evidence had not been received.

In July 2004, the Board reopened and remanded the matter for 
additional development.  In a February 2007 decision, the 
Board denied service connection for a psychiatric disability.

The Veteran appealed the February 2007 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2008 Joint Motion for Remand, the parties moved to 
vacate the Board decision and remand the case to the Board.  
The Court granted the motion, and returned the case to the 
Board.

In December 2008, the Board remanded the matter for further 
development, consistent with the Court's order.


FINDING OF FACT

A psychiatric disability was not exhibited in service; a 
psychosis was not manifested within the first post-service 
year; and current psychiatric disability, including 
schizophrenia is not otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disability, to include schizophrenia, 
was not incurred or aggravated in service; and a psychosis 
may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through July 2004, January 2005, and March 2009 letters, the 
RO or VA's Appeals Management Center (AMC) notified the 
Veteran of elements of service connection, and the evidence 
needed to establish each element.  These documents served to 
provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the March 2009 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  There is no indication that 
pertinent outstanding available records have not been 
obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be presumed, for certain chronic 
diseases, such as a psychosis, which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

The Veteran contends, in essence, that service connection for 
an acquired psychiatric disability, to include schizophrenia, 
is warranted on the basis that he was under pressure and 
stress while serving in Germany, and was treated by a 
psychiatrist.

Service treatment records, dated in September 1975, reflect 
that the Veteran felt the need to talk to someone because of 
"pressure" in his unit, and was unable to cope with Army 
life.  He denied suicidal ideation.  The provisional 
diagnosis was situational depression.  In consultation, the 
Veteran described the problem as depression and anxiety over 
job problems.  He reported getting two Article 15's in 
March-one for assault of a non-commissioned officer (NCO), 
and one for being AWOL (absent without leave) from duty.

On mental status examination, the Veteran was oriented times 
three; there were no signs of organic impairment or 
psychosis.  Both long-term and short-term memory remained 
intact.  Thought processes were abstract in nature.  There 
was no evidence of hallucinations, illusions, or delusions.  
There also was no recent change in appetite or sleep 
patterns.  The examiner noted that the Veteran was neatly 
dressed and well groomed, and that both mood and affect were 
appropriate.  The examiner's impression was that the 
Veteran's difficulty appeared to be an inability to handle 
certain situations in which the Veteran felt he was not being 
treated fairly and with respect.  At those times the Veteran 
became verbally or physically hostile (pushing an NCO), 
causing himself to get into trouble; the Veteran had three 
other Article 15's earlier in his Army career.  The Veteran 
also reported that he sent money home, which the examiner 
noted left the Veteran little on which to do activities or to 
take him away from the Company and provide relaxation.

No psychiatric disability was found at the time of the 
Veteran's separation examination in November 1976.

There is no evidence of a psychosis within the first post-
service year, and no basis to presume its onset in service.  

On a "Report of Medical History" completed by the Veteran at 
the time of a re-enlistment examination conducted in October 
1981, he did not report having nervous trouble of any kind.  
Psychiatric evaluation was normal.

The post-service treatment records first reflect complaints 
of psychotic symptomatology and VA hospitalization in 
December 1982.  At that time the Veteran was actively 
hallucinating, suffering from paranoid delusion, and was in 
an acute state of panic.  At that time the Veteran also 
reported that this was his first hospitalization and that he 
had not seen a psychiatrist or had psychiatric help in the 
past.  Following hospital discharge, records reflect that the 
Veteran was seen weekly by a psychologist.  There have been 
no reports of symptomatology between the time of service, and 
these initial findings.  

The Board also notes that, during the December 1982 VA 
hospitalization, a physician reported that the Veteran had 
what sounded like a psychotic break, with no psychiatric 
treatment, approximately four years earlier in Alabama.  With 
the assistance of a supportive family at the time, the 
Veteran partially reconstituted and gained various odd jobs.  
The hospital discharge Axis I diagnosis was paranoid 
schizophrenia.  Records reflect that the Veteran subsequently 
complied with treatment, and returned to work and to his 
living situation.

Social Security records reflect that the Veteran's primary 
diagnosis was paranoid schizophrenia, and that his disability 
began in October 1983.
  
It appears that on one occasion, in May 1984, the Veteran 
attempted suicide; he was hospitalized until December 1984.  
The Veteran was again hospitalized for psychiatric treatment 
from October 1985 to November 1985, from April 1986 to June 
1986, and from February 1989 to March 1989.

Private treatment records, dated in July 1987, reflect that 
the Veteran reported having problems occasionally with 
authority figures in service; and that he had attributed the 
problems to his youth and rebelliousness, but now he could 
see that they might have been due to some paranoia.  The 
examiner opined that [paranoia] could have been a very early 
sign of the Veteran's psychotic illness.  The Veteran denied 
any problems with law enforcement, except an arrest allegedly 
for indecent exposure while at a bus station in Kentucky in 
service.  The examiner noted that the Veteran's insight 
appeared to be good, in that he realized that he had a 
psychotic illness which comes and goes; and that medication 
helped.

The report of a January 1993 VA examination reflects that the 
Veteran continued hearing voices and having visual 
hallucinations. 

During a July 1999 VA examination, the Veteran reported that 
he had received seven Article 15's during military service; 
and that he was not allowed to re-enlist due to an inability 
to adapt to military service.  He reported having no gainful 
employment since working as a security guard at the Los 
Angeles VA Medical Center (VAMC) in 1984.  The Veteran also 
reported that he "really began to straighten out" after his 
last hospitalization in 1989, due to psychotherapy and 
prescribed medications.  The examiner found the Veteran's 
condition to be in a good state of remission, attributed 
primarily to compliance with treatment.

In August 2004, the Veteran also contended that he was sick 
long before being diagnosed and hospitalized for 
schizophrenia; however, the evidence of record does not 
support the Veteran's contention.

Specifically, during a June 2005 VA examination, the Veteran 
reported that he did receive Article 15's several times in 
service and mainly due to minor things.  He reported that his 
military experience was emotionally stressful for him, and 
that he could not get along with his superiors.  The Veteran 
reported that his superiors were always picking on him and 
giving him a hard time.

In describing his past psychiatric history, the Veteran 
reported that he was diagnosed with schizophrenia while in 
the military.  He reported hearing voices coming from 
ceilings, and was hospitalized several times during this 
time.  The Veteran stated that he started feeling paranoid 
and his symptoms of schizophrenia emerged while he was in the 
military.  The Veteran reported being under a tremendous 
amount of stress, and that he had to do extra duty.  He 
reported that he started staying to himself in service, and 
felt that people were talking about him.  He also reported 
experiencing audio and visual hallucinations at that time.  
He continued to be socially withdrawn and isolated.

In a May 2006 VA addendum, the examiner reviewed the 
Veteran's claims file and noted the seven Article 15's for 
insubordination, as well as feelings of being self-centered 
and not being valued.  The examiner commented that all these 
pointed towards interpersonal issues with the Veteran, such 
as personality problems more than anything else.  The 
examiner noted that the Veteran did not have any major mood 
disorders in 1975, and he was absolutely stable in 1999.  The 
examiner indicated that the Veteran's noncompliance with 
medications and feelings of inadequacy were not at all 
related to military service, and there was no evidence 
linking military "treatment or documentation" to the 
Veteran's current disability.  The examiner opined that it 
was not at least as likely as not that the Veteran's 
psychiatric disability originated during service, was 
manifested within one year of discharge from service, or was 
otherwise etiologically related to service.

In August 2008, the Veteran contended that he started feeling 
a difference in his mind while stationed in Germany.  The 
Veteran reportedly heard a voice, telling him to flatten 
tires.  The Veteran reported that he started really getting 
paranoid in Germany, and was still paranoid when he came home 
to Alabama in 1976.  The Veteran reported that he could not 
be around a whole lot of people, and that he was afraid out 
in public in 1977.  The Veteran had resisted the voice for 
years, but the voice overcame him in 1982.  Medicine has 
helped with the voices and paranoia.

Consistent with the Court's order, attempts were make to 
locate any additional psychiatric treatment records from 
Germany for the period from September 1975 to November 1976.  
These attempts proved futile.  While the service treatment 
records note a referral to "Mental Hygiene" in September 
1975, there is no indication that the Veteran ever received 
such treatment; no additional treatment records are 
available.  

The Board notes that the Veteran had reported that he saw a 
psychiatrist in service and, indeed, he had; however, there 
is no indication that he had ever received ongoing 
psychiatric care while in active service.  The Board finds 
the Veteran's statement that he was "sick" long before 
being diagnosed with schizophrenia is not convincing evidence 
that he had a psychiatric disability then.  While the Veteran 
is competent to describe any feelings of stress, pressure, or 
paranoia that he experienced in service, he is not competent 
to diagnose a psychiatric disability or to relate current 
paranoid schizophrenia to previous in-service pressures.  A 
layperson is capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge or expertise, such as the 
condition causing the symptoms.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. App. 280, 
284 (1995).  

The Veteran's statement that he was diagnosed with 
schizophrenia in service is also not particularly helpful.  
Hearsay medical evidence, as transmitted by layperson, is of 
limited probative value.  The connection between what a 
physician said and layperson's account of what he purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Veteran's version of events is not borne 
out in the service medical folder or consistent with post 
service records strongly suggesting that pertinent disability 
had its onset after service, either in 1982 or a few years 
earlier when he had a psychotic break.   

When assessing the probative value of a medical opinion, the 
access to claims files and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered 
probative if it is definitive and supported by detailed 
rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  Further, a review 
of the claims file cannot compensate for lack of the reasoned 
analysis required in a medical opinion, which is where most 
of the probative value of a medical opinion comes from.  "It 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  See Nieves-Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008)

The May 2006 addendum-examiner reviewed the entire claims 
file, including the Veteran's medical history.  The examiner 
cited to in-service Article 15's and the Veteran's feelings 
of not being valued, and noted the absence of a major mood 
disorder in service, as well as the post-service diagnosis of 
paranoid schizophrenia.  It was concluded that it was less 
likely that any psychiatric disability had its onset in 
service, or was incurred or related to service.  While the 
possibility that some in-service stress and pressure may have 
contributed to feelings of inadequacy and paranoia, the clear 
tenor of the report is that the probabilities weigh against 
finding that a current disability is service-related.  The VA 
opinion is factually accurate, fully articulated, and 
contains sound reasoning.  Therefore, the VA opinion is 
afforded significant probative value.  

Moreover, there is no etiology opinion of record challenging 
the conclusions made in the May 2006 report.  A clear 
preponderance of the evidence is against a finding that the 
Veteran's schizophrenia had its onset in service or that a 
psychosis manifested to a compensable degree within the first 
post-service year.  Thus, service connection for paranoid 
schizophrenia is not warranted.

Because the competent evidence weighs against linking a 
current disability to service, the claim for service 
connection is denied.


ORDER

Service connection for an acquired psychiatric disability, to 
include schizophrenia, is denied. 




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


